Citation Nr: 0301980	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
gastritis, irritable bowel, duodenal ulcer and 
gastroesophageal reflux.  

2.  Entitlement to a compensable rating for recurrent 
hemorrhoids, postoperative, with history of fissurectomy, 
fistulotomy and sphincterotomy.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from October 1961 to September 
1963.  



This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The veteran filed his claim for service connection for ulcers 
and hemorrhoids in July 2000.  In a March 2002 rating 
decision, the RO granted service connection for gastritis, 
irritable bowel, with history of duodenal ulcer, and assigned 
a 30 percent rating from the date of claim.  The RO also 
granted service connection for recurrent hemorrhoids, 
postoperative, with history of fissurectomy, fistulotomy and 
sphincterotomy and assigned a noncompensable rating from the 
date of claim.  The veteran disagreed with the assigned 
ratings.  After consideration of additional evidence, the RO 
continued the noncompensable rating for the hemorrhoid 
disability and recharacterized the veteran's digestive 
disability as gastritis, irritable bowel, duodenal ulcer and 
gastroesophageal reflux and assigned a 40 percent rating from 
the date of claim.  The veteran continued his appeal.  

Review of the record show that in a November 2002 rating 
decision the RO granted service connection for bilateral 
hearing loss with a noncompensable rating and granted service 
connection for tinnitus with a 10 percent rating.  The RO 
notified the veteran of the decision and his appellate rights 
in a letter dated in November 2002.  As of this date, there 
is no indication that the veteran has disagreed with the 
November 2002 decision, and no issue regarding hearing loss 
or tinnitus is currently before the Board.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996)


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and the RO has obtained all 
relevant evidence necessary for an equitable resolution of 
the appeal.  

2.  The veteran's gastritis, irritable bowel, duodenal ulcer 
and gastroesophageal reflux is manifested by several erosions 
in the antrum near the pylorus, several linear plaque-like 
lesions in the duodenum, intermittent diarrhea, bloating, 
abdominal and epigastric tenderness and complaints of pain.  

3.  The veteran's recurrent hemorrhoids, postoperative, with 
history of fissurectomy, fistulotomy and sphincterotomy are 
manifested primarily by complaints of pain with hard bowel 
movements and complaints of occasional loss of sphincter 
control; hemorrhoids are not currently observable and no 
sphincter impairment has been shown objectively; no more than 
mild disability has been demonstrated.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
gastritis, irritable bowel, duodenal ulcer and 
gastroesophageal reflux have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.110, 
4.112, 4.113, 4.114, Diagnostic Codes 7305, 7306, 7307 
(2002).  

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.114, Diagnostic Codes 7332, 7336 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claims.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159 (2002).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In general, the VCAA provides that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159.  

The RO provided the veteran a statement of the case in July 
2002 and a supplemental statement of the case in October 2002 
in which it informed him of the schedular criteria for rating 
disabilities of the digestive system including ulcers, 
gastritis, irritable colon and hemorrhoids. In a March 2001 
letter, the RO instructed the veteran to identify all medical 
care providers who had treated him for his claimed 
disabilities.  The RO directed the veteran to complete 
authorizations for the release of his medical records and 
explained that it would get VA medical records and any other 
medical records that he identified, but that he could get 
these records himself and send them to VA.  

The RO has obtained the veteran's service medical records and 
requested records from health care providers identified by 
the veteran.  The veteran furnished treatment records dated 
in the 1970s, but it has not been possible to obtain other 
medical records that reportedly include treatment during the 
1980s.  The veteran has identified no health care provider 
other than VA pertaining to the period relevant to this 
appeal, and the RO has obtained pertinent VA treatment 
records.  In addition, the RO provided the veteran with VA 
examinations in 2001.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  Based on the 
foregoing, the Board concludes that the veteran has been 
provided adequate notice pertaining to his claims and that 
all relevant data has been obtained for determining the 
merits of his claims.  In the Board's judgment, no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claims.  Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).

Background

Service medical records show that in late 1962 the veteran 
complained of progressively worse abdominal pain and 
indigestion as well as acute hemorrhoidal pain.  He was 
hospitalized in January 1963 at which time thrombosed 
hemorrhoids were evacuated, and he received further treatment 
with sitz baths and suppositories.  During hospitalization he 
was diagnosed as having a duodenal ulcer.  He received 
continuing treatment, including undergoing a hemorrhoidectomy 
in September 1963.  After service, the veteran received ulcer 
treatment and during the 1970s underwent multiple hemorrhoid 
surgeries as well as fissurectomy, fistulotomy and 
sphincterotomy.  

There are no subsequent medical records available until the 
report of a January 2001 VA examination at which the veteran 
reported that his bowel movements were usually hard and he 
said that this resulted in a "tearing feeling" when he 
defecated.  He said he had occasional loose stools.  His 
weight was 233.5 pounds, and he said that he thought he had 
lost four pounds in the last six weeks.  The veteran reported 
that for the past six weeks, his upper abdominal pain had 
been so severe that he lived on oatmeal, rice and soup.  He 
described recent episodes in which the contents of his 
stomach appeared to come up into his throat and were very 
bitter, which the examiner said was consistent with water 
brash.  The examiner stated there were no physical signs of 
anemia.  On examination, there was some diffuse abdominal 
tenderness.  The examiner stated the he observed no 
hemorrhoids.  Later laboratory studies showed hematocrit, 
hemoglobin and red blood counts reportedly within normal 
limits.  

At a January 2001 VA esophagogastroduodenoscopy, the 
esophagus was normal in appearance, and the gastroesophageal 
junction appeared normal.  Examination of the stomach showed 
evidence of non-erosive gastritis, and several erosions were 
noted in the antrum near the pylorus, which appeared normal.  
Several linear, plaque-like lesions were noted in the 
duodenum.  Medication was prescribed.  

At a VA proctology clinic in early February 2001, the veteran 
complained of hard bowel movements, but said he sometimes had 
diarrhea immediately after eating.  The veteran said he 
sometimes lost his bowel movements because of urgency.  The 
physician said these were symptoms like spastic colitis.  The 
veteran also stated that he had abdominal pain in spite of 
taking antibiotics for H. pylori.  A colonoscopy was planned.  

At the VA colonoscopy in late February 2001, rectal 
examination showed normal sphincter tone.  During the 
procedure, a single small non-bleeding polyp was excised by 
snare cautery (on pathology examination shown to be of no 
clinical significance).  Toward the end of the procedure a 
fair amount of air and water were placed into the rectum.  On 
vigorous coughing, the fluid and air did not escape, and the 
veteran was able to walk leisurely to the bathroom and 
evacuate his rectal contents without evidence of loss of 
fluid on the floor.  The physician commented that this was 
not to say that severe contraction of the proximal segments 
of the colon with powerful propulsion would not exert unusual 
stress onto the anal sphincter muscle.  

VA outpatient records show that the veteran was seen in June 
2001 with complaints of diffuse abdominal pain over the past 
month increasing in the past few days.  He reported having 5 
to 8 episodes of diarrhea per day, with occasional red blood 
on the stool or toilet paper.  He said the diarrhea was worse 
after eating.  He said his appetite was decreased, but he was 
eating some.  His weight was 225 pounds.  By two days later 
the diarrhea had slowed down.  Several days later, the 
veteran reported the diarrhea had decreased more.  He 
reported some cramping with eating, and no melena or 
hematochezia.  It was noted that he had recurrent diarrhea 
suggestive of malabsorption (foul smelling floating material 
with excess flatus), though he had occasional hematochezia.  
It was also noted that previous esophagogastroduodenoscopy 
(including duodenal biopsies) and colonoscopy were 
unrevealing.  The veteran's weight decreased from 225 pounds 
to 223.5 pounds over 8 days.  On examination, the abdomen was 
soft with normal active bowel sounds, but the veteran 
reported mild pain with palpation in all quadrants and in the 
epigastrium.  In early July 2001, the veteran reported normal 
bowel movements and said his appetite was good.  He reported 
no pain.  In August 2001, the veteran was noted to complain 
of abdominal pain and intermittent diarrhea.  His weight at 
that time was 225 pounds.  

When seen at a VA outpatient clinic in September 2001 to 
establish new primary care, the veteran reported that he had 
4 months of diarrhea.  The veteran said that he had 
originally lost about 30 pounds, but had picked up about 7 
pounds in the last few weeks.  He said that his appetite 
originally was not good, but was now better.  He said that he 
currently had 1 to 4 bowel movements per day.  On that date, 
he weighed 223 pounds.  After examination and chart review, 
the diagnostic impression included diarrhea improved.  The 
physician stated that recent studies suggested some 
malabsorption, definitely not in the range for pancreatic 
insufficiency, more in the range of small bowel absorption 
problem.  Additional laboratory studies were planned.  An 
antispasmodic was prescribed for use as needed.  In November 
2001, the veteran's problem list was noted to include chronic 
diarrhea, with no blood in stools, but stools appeared very 
greasy.  His weight at that time was 225 pounds.  

VA outpatient records show that in December 2001, the veteran 
reported that his diarrhea had resolved but that he continued 
to have foul greasy stools 1 to 3 times a day with bloating 
and excess foul-smelling flatus.  It was noted that a 
flexible sigmoidoscopy to 60cm had been macroscopically 
normal, but the pathologist had identified chronic 
inflammation with eosinophils and focal ulceration.  It was 
also noted that an esophagogastroduodenoscopy was normal with 
normal duodenal biopsy, but that quantitative cultures were 
positive for bacterial overgrowth.  Additional antibiotics 
were prescribed.  It was noted that the veteran's 
gastroesophageal reflux was well-controlled with medication.  
His weight was 225 pounds.  In early January 2002, just after 
the veteran finished the additional antibiotics, it was noted 
that his stools still had some foul smell, but were better.  
His weight was recorded as 213 pounds.  

When the veteran was seen at the VA gastroenterology clinic 
in March 2002, he reported he had sharp, constant abdominal 
pain for the past several months.  He said he had less 
diarrhea, about 1 time per week.  At that time, he weighted 
226. 5 pounds.  The gastroenterologist noted that the veteran 
had completed a course of Augmentin in December 2001 with 
resolution of diarrhea.  The veteran told the physician that 
each day he was having 0 to 2 bowel movements, which were 
soft.  He said he had had some bloating for 5 weeks, with 
burping.  He also complained of burning type periumbilical 
pain continuous over the last 3 months and which recurred 
about 4 weeks after taking Augmentin.  He said the burning 
radiated to his chest and was worse with recumbency at night.  
The veteran reported taking Prevacid twice daily with reflux 
symptoms 3 or more times per week.  On examination, the 
abdomen was soft and mildly tender without guarding or 
rebound.  Reglan was prescribed.  

When the veteran was seen in the VA gastroenterology clinic 
in June 2002, he reported stomach pain every day and said it 
ranged from 5 to 8 on a scale of 10.  His weight was 224.4 
pounds.  The veteran was concerned because the pain seemed to 
be getting worse.  The physician noted tenderness in the 
epigastrium without guarding or rebound.  His impression was 
epigastric abdominal pain/dyspepsia.  He recommended tests to 
document whether there was gastroesophageal reflux disease.  
Reglan was discontinued as it had shown no benefit.  He 
recommended discontinuation of salicylates.  When he was seen 
in the primary care clinic in July 2002, the veteran reported 
that over the month since stopping his arthritis medicine, 
there had been no improvement in his stomach pain and his 
arthritis was much worse.  In July 2002, the veteran weighed 
225 pounds.  

At the VA gastroenterology clinic in August 2002, the veteran 
complained of diffuse abdominal pain, which he rated as 8 on 
a scale of 10.  The physician noted that the veteran had an 
approximately 1-year history of abdominal pain.  The veteran 
reported that he had severe heartburn until he was placed on 
Prevacid.  He had relief from heartburn, bust still had the 
stomach burning and bloating sensation, but no burping since 
he had been taking Prevacid.  He reported that he was having 
bowel movements every day to every other day and said they 
were somewhat oily.  He said his stools were sticky and foul 
smelling.  He complained of epigastric pain/pressure at 
times.  The impression after examination was chronic 
abdominal pain of unknown etiology.  The physician noted that 
a CT scan had been indefinite regarding mild pancreatitis.  
He planned to restart Reglan to see if that would help with 
bloating.  The veteran's weight was 226.6 pounds.  

VA outpatient records show that in September 2002, the 
veteran reported continued symptoms of bloating and pain.  He 
said his stool had been changing at times to foul smelling 
floating liquid.  He indicated that both his mother and 
sister had gallbladder disease and said that in a previous 
work-up outside VA he had been diagnosed as having gallstones 
that were invisible to imaging.  A 24-hour pH monitoring 
study with the veteran on twice daily Prevacid therapy 
identified no gastroesophageal reflux.  In October 2002, the 
veteran reported that he continued to have abdominal pain 
daily and continued to have sticky stools, but with some 
improvement.  His weight was 228.6 pounds.  The veteran told 
the physician that he had a boring pain from the epigastric 
region to the back region and was not certain if it was 
related to his back pain.  The physician noted that with 
prior stools positive for fat, a trial of increasing 
pancreatic enzymes would be started.  



Analysis

Disability evaluations are determined by the application of  
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from  diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41  
(2002).  See Peyton v. Derwinski, 1 Vet. App. 282  (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if  
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2002).  

Gastritis, irritable bowel, duodenal ulcer and 
gastroesophageal reflux

Review of the medical evidence outlined in the Background 
section shows that the veteran's gastritis, irritable bowel, 
duodenal ulcer and gastroesophageal reflux is manifested by 
several erosions in the antrum near the pylorus, several 
linear plaque-like lesions in the duodenum, intermittent 
diarrhea, bloating, abdominal and epigastric tenderness and 
complaints of pain.  The RO has rated the disability under 
38 C.F.R. § 4.114, Diagnostic Code 7306 and has assigned a 40 
percent rating.  

The Rating Schedule provides considerable guidance on the 
evaluation of disabilities of the digestive system, including 
regulations discussing ulcers (38 C.F.R. § 4.110), 
postgastrectomy syndromes (38 C.F.R. § 4.111), weight loss 
(38 C.F.R. § 4.112) and coexisting abdominal conditions 
(38 C.F.R. § 4.113).  Among other things, it is recognized in 
the regulations that there are diseases of the digestive 
system which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia, and 
disturbances of nutrition.  Consequently, such coexisting 
diseases do not lend themselves to separate disability 
ratings without violating the fundamental rule against 
pyramiding found at 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.113.  
These diseases include those for which the veteran is rated 
as well as all those found at Diagnostic Codes 7301 through 
7329, inclusive, 7331, 7342, and 7345, to 7348, inclusive.  
With such ratings, a single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture.  See 38 C.F.R. § 4.114.  

As was noted earlier, the RO has rated the veteran's 
digestive disability under Diagnostic Code 7306, which 
addresses marginal (gastrojejunal) ulcer.  This code provides 
a 40 percent rating for a moderately severe marginal 
(gastrojejunal) ulcer with intercurrent episodes of abdominal 
pain at least once a month, which are partially or completely 
relieved by ulcer therapy, and mild and transient episodes of 
vomiting or melena.  Under that code a 60 percent rating 
requires a severe marginal ulcer with a definite impairment 
of health and with the less pronounced and less continuous 
symptoms of a pronounced ulcer.  A 100 percent rating 
requires a totally incapacitating pronounced marginal ulcer 
with periodic or continuous pain unrelieved by standard ulcer 
therapy, periodic vomiting, recurring melena or hematemesis 
and weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7306.  

In order to warrant a rating greater than the currently 
assigned 40 percent rating, the evidence must suggest that 
the veteran manifests the criteria for a 60 percent rating 
noted above or some other criteria for a higher rating.  
There are numerous pertinent code provisions that list other 
criteria for the grant of a higher rating.  For example, a 
severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of weight loss, anemia, and definite 
impairment of health, warrants a 60 percent rating under 
Diagnostic Code 7305.  38 C.F.R. § 4.114, Diagnostic Code 
7305.  

Chronic hypertrophic gastritis (identified by gastroscope) 
with severe hemorrhages or large ulcerated or eroded areas 
warrants a 60 percent rating under Diagnostic Code 7307.  
38 C.F.R. § 4.114, Diagnostic Code 7307.  Under Diagnostic 
Code 7323, moderately severe ulcerative colitis with frequent 
exacerbations warrants a 30 percent rating.  A 60 percent 
rating requires severe ulcerative colitis with numerous 
attacks each year, malnutrition and only a fair state of 
health during remissions.  38 C.F.R. § 4.114, Diagnostic Code 
7323.  In passing, the Board notes that under Diagnostic Code 
7319 for irritable colon syndrome (spastic colitis, mucous 
colitis, etc.) the highest rating, 30 percent, requires 
severe irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  

Although the veteran has not undergone gastric surgery, it 
might be possible to rate his symptoms under the code for 
postgastrectomy syndrome, Diagnostic Code 7308.  Under that 
code a 40 percent rating is warranted for moderate 
postgastrectomy syndrome with episodes of epigastric disorder 
with characteristic mild circulatory symptoms after meals, 
diarrhea and weight loss.  A 60 percent rating requires 
severe postgastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms and weight loss with malnutrition and 
anemia.  38 C.F.R. § 4.114. Diagnostic Code 7308.  

The Board acknowledges that the record shows the presence of 
gastric erosions and plaque-like lesions and occasional 
slight hematochezia, but the record would not, in the Board's 
opinion support a 60 percent rating for gastritis under 
Diagnostic Code 7307 as there has been no showing or claim of 
severe hemorrhages or large ulcerated or eroded gastric 
areas.  At no time has there been a showing of anemia or 
impairment of health.  The record shows control of the 
veteran's reflux symptoms with medication, and throughout the 
appeal period, the veteran's weight has generally been steady 
at close to 225 pounds, with only one excursion to a reported 
213 pounds (the record shows that the veteran's height is 6 
feet, 1 inch).  In this regard, the veteran's weight was 
reported as 225 pounds in late December 2001, 213 pounds 
three weeks later in early January 2002 and 226.5 pounds in 
mid-March 2002, followed by periodic measured weights ranging 
from 224.4 to 228.6 pounds between June and October 2002.  
Assuming that the 213 pounds was an accurate report, for 
purposes of evaluation, it does not even equate to "minor 
weight loss" because under 38 C.F.R. § 4.112, the term 
"minor weight loss" means a weight loss of 10 to 20 percent 
of the individual's baseline weight, sustained for three 
months or longer.  

Even with consideration of the veteran's intermittent bouts 
of diarrhea and his continuing complaints of abdominal and 
epigastric pain and bloating, it is the judgment of the Board 
that the veteran's symptoms do not meet or approximate the 
criteria for a 60 percent rating under any potentially 
applicable diagnostic code, and there has not been a showing 
that the overall severity of the disability warrants 
elevation to the next higher, 60 percent, rating as allowed 
by 38 C.F.R. § 4.114.  In this regard, there have been shown 
to be periods of abatement of the veteran's symptoms, and 
there has not been shown to be a general impairment of 
health, anemia or weight loss.  The Board therefore finds 
that the preponderance of the evidence is against the claim, 
and concludes that the criteria for a rating in excess of 40 
percent for the veteran's service-connected gastritis, 
irritable bowel, duodenal ulcer and gastroesophageal reflux 
have not been met.  

In compliance with Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has reviewed the record with consideration 
of the possibility of staged ratings during the appeal period 
from the date of the veteran's claim, but finds no basis for 
the assignment of a rating in excess of 40 percent at any 
time.  This is because, as noted earlier, no incapacitating 
episodes nor definite impairment of health has been shown, 
and there has at no time since July 2000, when the veteran 
filed his claim, been a showing of a combination symptoms of 
the veteran's service-connected gastritis, irritable bowel, 
duodenal ulcer and gastroesophageal reflux that meet, 
approximate or warrant elevation to a 60 percent disability 
rating.  

In reaching this decision, the Board finds, as did the RO, 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating standards."  
See 38 C.F.R. § 3.321(b)(1).  There is no objective evidence 
indicating that the veteran's service- connected 
gastrointestinal condition has markedly interfered with his 
earning capacity or employment status or that it has 
necessitated frequent periods of hospitalization.  There is, 
in fact, no indication that the condition has required 
hospitalization at any time during the appeal period.  The 
Board finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Recurrent hemorrhoids, postoperative, with history of 
fissurectomy, fistulotomy and sphincterotomy

As was noted in the Background section, the veteran received 
treatment for hemorrhoids, including a hemorrhoidectomy, in 
service and in the years after service underwent additional 
hemorrhoidectomies, a fissurectomy, fistulotomy and 
sphincterotomy.  He asserts that his hemorrhoids continue to 
give him problems, and he contends that a rating greater than 
the currently assigned noncompensable rating should be 
assigned.  

Under the Rating Schedule, a noncompensable rating is 
warranted for mild or moderate external or internal 
hemorrhoids.  A 10 percent rating requires large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A 20 percent rating 
requires hemorrhoids with persistent bleeding and secondary 
anemia or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 
7336.  

A noncompensable evaluation is warranted for healed or slight 
impairment of the rectal and anal sphincter without leakage.  
A 10 percent rating requires constant slight leakage or 
occasional moderate leakage.  A 30 percent rating is 
warranted if the impairment is manifested by occasional 
involuntary bowel movements that necessitate the wearing of a 
pad.  38 C.F.R. § 4.114, Diagnostic Code 7232.  Fistula in 
ano, which is found at 38 C.F.R. § 4.114, Diagnostic Code 
7335, is rated as for impairment of sphincter control under 
the provisions of Diagnostic Code 7332, just described.  

Review of the record shows that during the appeal period, the 
veteran has complained of rectal pain with hard bowel 
movements and that he has complained of occasional loss of 
sphincter control.  The medical evidence does not, however, 
show that hemorrhoids have been observed or palpated at any 
time during the appeal period, and upon testing during a 
colonoscopy there was no objective evidence of sphincter 
impairment.  The record shows no disabling residuals 
associated with the veteran's hemorrhoidectomies, 
fissurectomy, fistulotomy or sphincterotomy.  The evidence 
shows the service-connected disability to be manifested 
primarily by complaints of pain with hard bowel movements and 
complaints of occasional loss of sphincter control.  
Hemorrhoids are not currently observable and no sphincter 
impairment has been shown objectively.  In the absence of 
evidence of bowel leakage, there is no basis for the 
assignment of a compensable rating under Diagnostic Code 
7332, and in the absence of the showing of hemorrhoids, there 
is no basis for the assignment of a compensable rating under 
Diagnostic Code 7336.  Taking into account the veteran's 
complaints of pain with 


hard bowel movements, the Board finds that no more than mild 
disability has been demonstrated thereby warranting no more 
than the currently assigned noncompensable rating under 
either Diagnostic Code 7332 or 7336.  As the preponderance of 
the evidence is against the claim for a compensable rating, 
the appeal must be denied.  

The evidence pertinent to the time period covered by this 
appeal leads the Board to conclude that the impairment 
associated with the veteran's service-connected recurrent 
hemorrhoids, postoperative, with history of fissurectomy, 
fistulotomy and sphincterotomy has not been shown at any time 
to be more disabling than is reflected by the currently 
assigned noncompensable rating.  At no time has the evidence 
demonstrated the presence of external or internal hemorrhoids 
nor has it demonstrated bowel leakage attributable to 
residuals of the sphincterotomy.  In other words, the Board 
finds that no more than a noncompensable rating for the 
veteran's service-connected recurrent hemorrhoids, 
postoperative, with history of fissurectomy, fistulotomy and 
sphincterotomy should be assigned at any time from the 
effective date of the grant of service connection, which is 
the date of the veteran's claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Again, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating standards."  See 38 C.F.R. § 
3.321(b)(1).  There is no basis for finding that the 
hemorrhoid disability with history of fissurectomy, 
fistulotomy and sphincterotomy has markedly interfered with 
the veteran's earning capacity or employment status or that 
it has necessitated hospitalization at any time during the 
appeal period.  The Board therefore finds that criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  




ORDER

Entitlement to a rating in excess of 40 percent for 
gastritis, irritable bowel, duodenal ulcer and 
gastroesophageal reflux is denied.  

Entitlement to a compensable rating for recurrent 
hemorrhoids, postoperative, with history of fissurectomy, 
fistulotomy and sphincterotomy is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

